 1   LOUIS A. LEONE, ESQ. (SBN: 099874)
     BRIAN A. DUUS, ESQ. (SBN: 263403)
 2
     LEONE & ALBERTS
 3   A Professional Corporation
     2175 N. California Blvd., Suite 900
 4   Walnut Creek, CA 94596
 5
     Telephone: (925) 974-8600
     Facsimile:    (925) 974-8601
 6   E-Mail: lleone@leonealberts.com
             bduus@leonealberts.com
 7
     Attorneys for Defendant
 8
     ANTIOCH UNIFIED SCHOOL DISTRICT
 9
                               THE UNITED STATES DISTRICT COURT
10
                               NORTHERN DISTRICT OF CALIFORNIA
11
     N.F., a minor, by and through his                    Case No.: 18-cv-04731- KAW
12
     Guardian Ad Litem, MELANIE FLYTE
13
                      Plaintiff,                          STIPULATION AND [PROPOSED]
14                                                        ORDER RESCHEDULING INITIAL
            vs.                                           CASE MANAGEMENT CONFERENCE
15
                                                          FROM JANUARY 22, 2019, TO
16                                                        JANUARY 29, 2019 AS MODIFIED
     ANTIOCH UNIFIED SCHOOL
17   DISTRICT, A Local Educational
18
     Agency

19
                      Defendant.
20

21
             Pursuant to Local Rules 6-1 and 6-2, counsel for Plaintiff N.F., a minor, by and
22
     through his Guardian Ad Litem, MELANIE FLYTE, and Defendant Antioch Unified
23
     School District hereby stipulate that the initial Case Management Conference be
24
     rescheduled from January 22, 2019, 1:30 pm, to January 29, 2019, 1:30 pm, or to
25
     another date and time to be determined by the Court. The reason is that lead counsel
26
     for Defendant has a pre-scheduled hearing on a motion for summary judgment set on
27
     January 22, 2019, 3:30 pm, in the case N.M. v. Fresno Unified School District, et. al.,
28
     Fresno County Superior Court, Case No.: 17CECG03023.
     _________________________________________________________________________________________________________
     STIPULATION AND [PROPOSED] ORDER RESCHEDULING INITIAL CASE                      Case No.: 18-cv-04731- KAW
     MANAGEMENT CONFERENCE



                                                     1
 1   IT IS SO STIPULATED.
 2   Dated: November 1, 2018                          LEONE & ALBERTS
 3

 4                                                    /s/ Brian A. Duus
                                                      BRIAN A. DUUS
 5                                                    Attorneys for Defendant
                                                      ANTIOCH UNIFIED SCHOOL DISTRICT
 6

 7

 8   Dated: November 1, 2018                          LAW OFFICE OF TANIA WHITELEATHER,
                                                      INC.
 9

10                                                    /s/ Tania L. Whiteleather
                                                      TANIA L. WHITELEATHER
11                                                    Attorneys for Plaintiff
                                                      N.F. a minor, by and through his Guardian
12
                                                      Ad Litem, MELANIE FLYTE
13
             I, Brian A. Duus, am the ECF User whose ID and password are being used to
14
     file this STIPULATION RESCHEDULING INITIAL CASE MANAGEMENT
15
     CONFERENCE FROM JANUARY 22, 2019, TO JANUARY 29, 2019. In compliance
16
     with Local Rule 5-1(i)(3), I hereby attest that attorney Tania L. Whiteleather has
17
     concurred in this filing.
18

19
                                                      /s/ Brian A. Duus
20
                                   [PROPOSED] ORDER AS MODIFIED
21
             The initial case management conference is hereby rescheduled
22
         2/5/19 @ 1:30 pm
     to:__________________. The joint case management conference statement is due
23
     on 1/29/19.
24
     IT IS SO ORDERED:
25

26
     Dated: November___,
                     5 2018                                   _
27                                                            Hon. Kandis A. Westmore
                                                              Judge of the U.S. District Court
28                                                            Northern District

     _________________________________________________________________________________________________________
     STIPULATION AND [PROPOSED] ORDER RESCHEDULING INITIAL CASE                      Case No.: 18-cv-04731- KAW
     MANAGEMENT CONFERENCE



                                                     2
